Citation Nr: 1740014	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida that denied service connection for a low back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is against a finding that the Veteran's current low back disability manifested during service, within one year following service, or is otherwise related to his service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309. 

Facts and Analysis

The Veteran contends his has a low back disability that had its onset in, or is otherwise related to his period of active duty service from 1960 to 1962.  

The evidence of record demonstrates that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  An October 2012 VA examiner, as well as private physicians Dr. Z.P. and Dr. M.P.S. all independently provide a diagnosis of degenerative disc disease. 

Service treatment records show that in 1961, while on active duty, the Veteran was treated for a sacroiliac joint sprain, and that he experienced low back pain during active service.  This appeal turns on whether a relationship exists between the Veteran's current low back disability and this in-service injury. 

There are competing medical opinions of record addressing the etiology of the Veteran's degenerative disc disease.  In the Veteran's favor are the opinions of Dr. M.P.S. and Dr. Z.P.  In a March 8, 2012 letter, Dr. M.P.S. indicated that the Veteran provided a history of a back injury in 1960 while serving in the Army in Vietnam.  Dr. M.P.S. concluded that the Veteran's current back pain "could be" related to his low back in jury in 1960.  Notwithstanding the fact that the Veteran did not serve in Vietnam during his period of active duty service, Dr. M.P.S.'s opinion is speculative in nature, couched only in terms of possibility instead of probability.  Moreover, Dr. M.P.S. does not provide any supporting rationale in support of the opinion.  Accordingly, Dr. M.P.S.'s opinion is afforded little to no probative value.

On a December 2, 2011 prescription note, Dr. Z.P. indicated that he reviewed the Veteran's record from service "in the 80's 90's" and that his back pain "appears to be related in nature."  As the Veteran had no active duty service in the 1980s or 1990s, it is unclear as to what service records Dr. Z.P. is referring.  Nevertheless, Dr. Z.P. did not provide any supporting rationale in support of his opinion, and it too is afforded little to no probative weight for this reason.

Against the Veteran's claim is the medical opinion of the October 2012 VA examiner, who after reviewing the file and examining the Veteran determined that it was less likely as not that the Veteran's spine disability was related to the Veteran's in-service injury.  The examiner observed that that the Veteran's service treatment records (noting the in-service back pain reports) are silent for any diagnosis of a chronic lumbar spine condition.  The examiner further reasoned that back sprains involve the muscles and ligaments (soft tissues) of the spine, while spondylosis (degenerative process) involves the discs and vertebral bodies, thus "one is not related to the other."  The examiner also indicated that current AMA (American Medical Association) guidelines show that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared to disc sizes) were the predominant predictors of degenerative disc disease.  The October 2012 VA examiner's report demonstrates that the examiner took a history of the Veteran, and that the Veteran's assertions of continuity of symptoms were expressed at the examination and considered by the examiner.  The Board finds the October 2012 VA examiner's opinion highly probative, as the examiner was able to explain from a medical standpoint why the in-service injury sustained by the Veteran in 1961 would not be medically related to his current degenerative disease.  The examiner cited to medical literature in support of the findings, and took into consideration the Veterans reported history and prior medical records.  Accordingly, the Board finds that the October 2012 VA examiner's negative nexus opinion more probative than the opinions of Drs. M.P.S. and Z.P. discussed above. 

The Board recognizes the Veteran himself has asserted experiencing back pain since service.  Significantly however, the Veteran's examination upon separation in 1962 shows a "normal" clinical evaluation of the Veteran's spine.  The Veteran reported no back problems on his Report of Medical History upon separation, and indicated he believed he was in good health.  In addition, although in relation to his compensation claim he has reported a continuity of symptoms since service, the Veteran has provided conflicting statements to his treating physician.  Indeed, at a January 6, 2012 consult with his private physician, the Veteran reported only a 10 year history of pain involving his low back and right leg.  

The Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes (i.e., during active service and years thereafter) than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Accordingly, the evidence is against a finding that the Veteran's degenerative disease manifested to a compensable degree within his first post-service year, or that a continuity of symptomatology exists from the Veteran's time in service to the present day.  Indeed, although the Veteran is competent to attest to experiencing ongoing pain symptoms since service, the Board does not find his reported history of continuity to be credible.  
The Board adds that the Veteran has not been shown to have the background or expertise to provide a competent opinion linking his current spine disability to his in-service injury.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by the Veteran's own statements.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for low back disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


